El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
En cada uno de los casos anteriores, intitulados Luis Raúl Esteves v. El Municipio de Aguadilla, y Compañía Industrial de Aguadilla, Inc., v. El Municipio de Aguadilla, el demandado apela por haber dejado la corte de imponer las cos-tas. Un mero examen de nuestra opinión en el caso No. 5706, Compañía Industrial de Aguadilla, Inc. v. El Municipio de Aguadilla (ante, pág. 547) demostrará que la cuestión no era tan clara que los demandantes no hubieran tenido dere-cho a someter el caso a la córte. En otras, palabras, no ha-llamos ningún grado de culpa de la especie que nos induci-ría a intervenir con la discreción de la corte inferior al no imponer las costas.

Las sentencias apeladas deben ser confirmadas.